Citation Nr: 9910194	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  96-41 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a bilateral 
shoulder disorder.

2.  Entitlement to service connection for a cervical spine 
disorder.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to an increased disability evaluation for 
post-traumatic stress disorder (PTSD), currently evaluated as 
50 percent disabling.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Puchnick, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1944 to 
November 1946.

This case is currently before the Board of Veterans' Appeals 
(BVA or Board) on appeal from rating decisions dated in 
September and November of 1996 by the Department of Veterans 
Affairs (VA) Medical and Regional Office Center (RO) in 
Wichita, Kansas, which denied the veteran's claims of 
entitlement to service connection for bilateral hearing loss, 
and for aggravation of birth defects involving the neck and 
shoulder.  Said rating decisions also denied the veteran's 
request to reopen his claims of entitlement to service 
connection for a psychiatric disorder, variously diagnosed, 
and for a skin disorder.  The veteran filed a timely appeal 
to those adverse determinations.

During the course of that appeal, the Hearing Officer granted 
entitlement to service connection and assigned a 50 percent 
disability evaluation for PTSD.  The veteran subsequently 
perfected an appeal as to the issue of entitlement to an 
increased rating for PTSD.  




FINDINGS OF FACT

1.  The veteran is not shown to currently have a bilateral 
shoulder disability established by competent medical 
evidence.

2.  Torticollis is shown to clearly and unmistakable 
preexisted service, but is not shown by competent medical 
evidence to have increased in severity or chronically 
worsened during service.  

3.  There is no competent medical evidence of record that the 
veteran currently suffers from a cervical spine disability 
which has a nexus or relationship to service.  

4.  The veteran's bilateral hearing loss may reasonably be 
attributed to his exposure to acoustic trauma during his 
combat service.

5.  The evidence indicates that the attitudes of all of the 
veteran's contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community.

6.  In a March 1982 decision, the Board denied entitlement to 
service connection for a fungus condition involving the ears 
and feet.

7.  The evidence submitted since the March 1982 Board 
decision is new, and bears directly and substantially upon 
the question of whether a current skin disorder was incurred 
in or aggravated by service.

8.  The veteran is not shown by competent medical evidence to 
have a skin disorder that has a nexus or relationship to 
service.  



CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for 
bilateral shoulder and cervical spine disorders are not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  Bilateral hearing loss was incurred in service.  
38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304, 3.385 (1998).

3.  The schedular criteria for a 100 percent evaluation for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1-4.14, 4.130, 4.132, Diagnostic Code 9411 
(1996, 1998).

4.  The March 1982 Board decision, which denied entitlement 
to service connection for a fungus condition involving the 
ears and feet, is final.  38 U.S.C.A. § 7104 (West 1991 & 
Supp. 1998).

5.  The evidence submitted to reopen the claim of entitlement 
to service connection for a skin disorder is new and 
material, and the veteran's claim for that benefit is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1998).

6.  The claim of entitlement to service connection for a skin 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that review of the evidence of 
record reveals that the veteran was awarded disability 
benefits from the Social Security Administration (SSA) by a 
decision dated in May 1987.  Said benefits were awarded 
commencing September 1984, for "a dysthymic disorder with 
mixed personality disorder or depressive disorder, or bipolar 
disorder, or post-traumatic stress disorder.  He also has 
some pain involving his low back."  A summary of the 
evidence used in the SSA determination is also of record.  
However, the records upon which the determination was based 
have not been shown to be facially relevant to the veteran's 
claims.  Indeed, the veteran has not presented an offer of 
proof as to whether the claimed disabilities were incurred in 
or aggravated by service.  In other words, VA's duty to 
assist pursuant to 38 U.S.C.A. § 5107(b) is "not a license 
for a 'fishing expedition' to determine if there might be 
some unspecified information which could possibly support a 
claim."  Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) 
(emphasis in original).

I.  Service Connection

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a continuity of 
symptomatology after service is required for service 
connection.  See 38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Moreover, when a veteran 
who has served for ninety days or more during a period of war 
manifests, to a degree of 10 percent or more within one year 
of separation from service, certain chronic disorders, to 
include arthritis and an organic disease of the nervous 
system (such as sensorineural hearing loss), that disease may 
be presumed to have been incurred during service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).

The first step in this analysis is to determine whether the 
appellant has presented a well-grounded claim.  In this 
regard, the appellant bears the burden of submitting 
sufficient evidence to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  Simply stated, a well-grounded claim must be 
plausible or capable of substantiation.  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence that the claim is 
"plausible" or "probable" is required for the claim to be 
well grounded.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997), aff'g 9 Vet. App. 341 (1996) (adopting the definition 
of a well-grounded claim as set forth by the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the Court), in Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

This burden may not be met by merely presenting lay 
testimony, because lay persons are not competent to offer 
medical opinions.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  To establish a well-grounded claim 
generally requires medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service, and medical evidence of a nexus or link between 
the claimed in-service disease or injury and the disability.  
See Epps, 126 F.3d at 1468, Savage v. Gober, 10 Vet. App. 
488, 493 (1997).

In addition, establishment of a well-grounded claim may be 
shown under the provisions of 38 C.F.R. § 3.303(b) when the 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has such a condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the applicable case law of the Court, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of § 3.303(b) if the condition is observed during service or 
any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  See Savage, 10 Vet. App. at 498.

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  See 
Robinette, 8 Vet. App. at 77-78; King v. Brown, 5 Vet. App. 
19, 21 (1993).  In the absence of evidence of a well-grounded 
claim, there is no duty to assist the claimant in developing 
the facts pertinent to the claim, and the claim must fail.  
See Epps, 126 F.3d at 1469.  

A.  Bilateral Shoulder Disability

With respect to the veteran's claim of entitlement to service 
connection for a bilateral shoulder disability, the veteran's 
service medical records are silent as to a shoulder disorder.

During his October 1997 hearing, the veteran testified that 
he did not seek treatment for his congenital shoulder 
disability during service in the Philippines, although it was 
aggravated during basic training in Arkansas.  He also 
testified that he had shoulder problems while working for the 
post office.

During VA examination in April 1998, the veteran complained 
of stiffness in the right shoulder, when reaching above the 
head with the right hand.  He used no specific treatment for 
the shoulder.  The veteran reported that, throughout his 
life, he had had trouble getting the right hand to the back 
of his head due to his neck disability, even as a child.  X-
ray examination of the shoulders showed no fracture, 
dislocation, or bony abnormality, and were essentially 
negative.  The diagnosis was normal bilateral shoulder 
findings.  

In order for the veteran's claim of entitlement to service 
connection for a bilateral shoulder disability to be well 
grounded, there must be evidence of a current disability.  
Review of the evidence of record reveals that the missing 
element in this case is a clear diagnosis of a bilateral 
shoulder disability established by competent medical 
evidence.  See Caluza, 7 Vet. App. at 506; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); and Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  The Court has held 
that "[i]n the absence of competent medical evidence of a 
current disability and a causal link to service or evidence 
of chronicity or continuity of symptomatology, a claim is not 
well grounded."  Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).  See also Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997) and Gilpin v. West, No. 97-7075, slip op. at 
6 (Fed. Cir. Sept. 11, 1998).

The Board has given careful consideration to the claims of 
the veteran, as well as his testimony, in support of his 
contention that he currently suffers from a bilateral 
shoulder disability as a direct result of his active service.  
However, the only evidence that the veteran currently suffers 
from such a disorder consists of his own contentions on 
appeal.  Even if the Board were to assume that the veteran 
currently suffers from a bilateral shoulder disability, there 
is also no competent medical evidence of record which 
causally relates such a disorder to the veteran's active duty 
service.  Hence, there is no medical evidence of the required 
nexus or link to service.  See Caluza, 7 Vet. App. at 506; 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

Despite the insistence of the veteran that he currently 
suffers from a bilateral shoulder disability which is 
etiologically related to service, the Board would note that 
while the veteran, as a lay person, is competent to report 
symptomatology, it is the province of trained health care 
professionals to enter conclusions which require medical 
expertise, such as opinions as to diagnosis and causation.  
See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Hence, the 
cited lay opinion is not competent evidence of a current 
disability.  See also Heuer v. Brown, 7 Vet. App. 379, 384 
(1995), citing Grottveit, in which the Court held that the 
veteran does not meet the burden of presenting a well-
grounded claim where the determinative issues involve medical 
causation and the veteran presents only lay testimony from 
persons not competent to offer medical opinions.  Because the 
veteran has failed to produce any competent medical evidence 
of a current diagnosis of a bilateral shoulder disability 
related to active military service, his claim of service 
connection must be denied as not well grounded.

B.  Cervical Spine Disability

The veteran contends that his neck has increased to a size 
20, and that turning movement is restricted, due to his 
congenital neck disability, which was aggravated by active 
service.  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  See 38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306 (1998).  

Unless there is clear and unmistakable evidence to the 
contrary, VA must presume that the veteran was in sound 
condition except as to those defects, infirmities, or 
disorders noted at the time of his entrance into service.  
38 U.S.C.A. §§ 1111, 1137 (West 1991).  The presumption of 
sound condition provides that every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to those defects, 
infirmities, or disorders noted at the time of examination, 
acceptance, and enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service.  This presumption exists only when there has 
been an induction examination in which the later-complained-
of disability was not detected.  The term "noted" denotes 
only such conditions as are recorded in examination reports.  
A reported history of pre-service existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.304; Crowe v. Brown, 7 Vet. App. 238, 245 (1994).

The veteran's July 1944 induction examination is silent as to 
a cervical spine disability, to include torticollis.  A March 
1945 hospital admission record shows that the veteran was 
treated for chronic torticollis, mild, not incapacitating and 
not disqualifying.  [Torticollis may be defined as "wryneck; 
a contracted state of the cervical muscles, producing 
twisting of the neck and an unnatural position of the 
head."]  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1734 (27th ed., 
1988).  See Godfrey v. Brown, 8 Vet. App. 113, 120-21 (1995).  
Remaining service medical records are negative for a cervical 
spine disability.

VA examination in March 1987 diagnosed residuals of 
degenerative osteoarthritis of the cervical spine.

Records submitted in November 1996 from the United States 
Postal Service include the report of a physical examination 
dated in August 1948, which noted a congenital wry neck, left 
side.  A September 1963 physical examination noted mild 
congenital torticollis with contracture of the left 
sternomastoid muscle.

A private clinical record from the Center for Human 
Development, Wichita, Kansas, dated in July 1997, noted that 
the veteran had "a birth defect in his neck.  He cant [sic] 
turn his head as far as other people."

During his October 1997 hearing, the veteran testified that 
he was born with a birth defect in his neck, which was 
aggravated during basic training at Camp Robinson, Arkansas.  
He reported that he went to sick call with his neck in late 
1944, due to aggravation while carrying his backpack and 
weapon.  He also testified that this was the only instance 
for which he sought treatment for his neck during service, 
and that "there was nothing they could do for me."  The 
veteran further testified that he did not seek treatment for 
his neck during service in the Philippines.  He also 
testified that he had problems with his neck while working 
for the United States Postal Service, beginning in 
approximately 1947.

Most recently, the veteran presented for VA examination in 
May 1998 with complaints of tightness of the muscles in the 
cervical spine, radiating to the right shoulder.  The veteran 
stated that the symptoms were the result of a congenital 
anomaly or birth defect of the neck.  The diagnosis was 
degenerative changes in the lower cervical spine of C4-T1, 
with bilateral neural foramina of C5-7 and mildly on the 
right of C3-4, with a 7.0 to 8.0-millimeter anterior 
subluxation of C3-4, which was slightly worse than on 
previous findings.  The examiner's impression was that the 
veteran gave "a very strong history of early onset of neck 
condition as a child with progression of symptoms now over 
the past."  She concluded that this "truly is probably a 
congenital origin of the problem."

Despite the aforementioned May 1998 diagnosis (over 50 years 
subsequent to the veteran's discharge from active service), 
there is not of record competent evidence of a nexus, or 
link, between the diagnosis of degenerative changes in the 
cervical spine and active service.  See Caluza, 7 Vet. App. 
at 506; Grottveit, 5 Vet. App. at 93.  While the Board has 
given careful consideration to the claims of the veteran that 
service connection is warranted for a cervical spine 
disability due to a congenital neck disability which was 
aggravated by active service, because he is not a medical 
expert, the veteran is unable to express an opinion regarding 
the medical etiology of any current cervical spine 
disability.  See Espiritu, 2 Vet. App. at 494.  Moreover, the 
record does not contain any medical testimony or evidence 
that a cervical spine disability (to include a congenital 
disorder) underwent an increase in severity during service.  
The VA physician who examined the veteran's neck in May 1998 
concluded that "there was a progression of symptoms now" 
(emphasis added).  

The Court has held that the veteran does not meet the burden 
of presenting a well-grounded claim where the determinative 
issue involves medical causation and the veteran presents 
only lay testimony from persons not competent to offer 
medical opinions.  See Heuer, 7 Vet. App. at 384.  The Court 
has also held that a layperson's statement does not 
constitute the type of evidence that would allow a finding 
that a cervical spine disability preexisted service.  See 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  Because the 
veteran has failed to produce any competent medical evidence 
of a nexus between the current diagnosis of degenerative 
changes in the lower cervical spine, and the in-service 
diagnosis of torticollis, his claim of entitlement to service 
connection for a cervical spine disability must be denied as 
not well grounded.

Where, as here, the veteran fails to submit supportive 
medical evidence where the determinative issues involve 
medical causation, the claims are not well grounded, and 
there is no duty to assist the appellant in developing the 
claims.  Epps, 126 F.3d at 1469.  The Board is aware of no 
circumstances in this matter that would put VA on notice that 
relevant evidence may exist, or could be obtained, that, if 
true, would make these claims "plausible."  Accordingly, 
there is no further duty on the part of VA to inform the 
veteran of the evidence necessary to complete his application 
for the claimed benefits.  See 38 U.S.C.A. § 5103 (West 
1991); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) (per 
curiam); Robinette, 8 Vet. App. at 77-78.  The veteran is 
advised that submission of a competent medical opinion 
linking a current bilateral shoulder and/or cervical spine 
disability to active service would serve to render his claims 
well grounded.

Furthermore, the Board acknowledges that the veteran served 
in combat.  The Court has held, however, that 38 U.S.C.A. 
§ 1154 does not alter the fundamental requirement of a 
medical nexus to service.  See Libertine v. Brown, 9 Vet. 
App. 521, 524 (1996).  Accordingly, without a well-grounded 
claim, 38 U.S.C.A. § 1154 is not for consideration.

Finally, the Board has considered the doctrine of reasonable 
doubt.  However, the doctrine of reasonable doubt does not 
ease the veteran's initial burden of submitting a well-
grounded claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

C.  Bilateral Hearing Loss

The veteran contends that he currently suffers from 
"substantial" hearing loss that is related to combat.  

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, he has presented a claim which is not inherently 
implausible.  Further, after examining the record, the Board 
is satisfied that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required to comply with the duty to assist as mandated by 
38 U.S.C.A. § 5107(a).

For VA purposes, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385.  Evidence of a current hearing loss 
disability and a medically-sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).

The veteran's service medical records, to include his 
November 1944 enlistment and October 1946 separation 
examinations, are negative as to complaints and diagnosis of, 
or treatment for, bilateral hearing loss.  The veteran's 
bilateral hearing was recorded as 15/15 on both examinations.

During his October 1997 hearing at the RO, the veteran 
testified that he was first told that he had a hearing loss 
during treatment at VA in 1969.

The veteran was afforded a VA audiological evaluation in July 
1998.  He reported that his chief complaint was hearing loss, 
which was of greatest difficulty in communicating with a 
group of people.  He stated that during service, he was 
exposed to noise from sirens, trucks, air raids, and 
firearms.  The veteran reported that he had not been exposed 
to a significant amount of occupational or recreational noise 
post-service.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
35
65
65
LEFT
15
30
55
65
65

The average pure tone loss in the right ear was 46.25 
decibels, 53.75 decibels in the left ear.  Speech audiometry 
revealed bilateral speech recognition ability of 84 percent.

In considering the veteran's claim for service connection for 
bilateral hearing loss, the Board is cognizant of the fact 
that the Court has held that, in a claim for service 
connection where the veteran has engaged in combat with the 
enemy, the adverse effect of not having an official report of 
in-service injury can be overcome by satisfactory lay or 
other evidence pursuant to 38 U.S.C.A. § 1154(b).  See Smith 
v. Derwinski, 2 Vet. App. 137, 139 (1992).  More recently, 
the Court has held that, once the three core elements of 
38 U.S.C.A. § 1154(b) are met, i.e., the submission of (1) 
satisfactory evidence, which is (2) consistent with the 
circumstances, conditions or hardships of combat service and 
which evidence, in turn, (3) can prevail despite the absence 
of official records demonstrating service incurrence, then 
such evidence constitutes sufficient proof of service 
incurrence unless there is clear and convincing evidence 
against service incurrence.  See Caluza, 7 Vet. App. at 507; 
see generally Peters v. Brown, 6 Vet. App. 540, 543 (1994).

In applying 38 U.S.C.A. § 1154(b) to the circumstances 
incident to this issue on appeal, the Board is of the opinion 
that an inference of service connection for bilateral hearing 
loss arises despite the absence of service medical records 
indicating hearing loss.  The evidence demonstrates that the 
only acoustic trauma the veteran was exposed to occurred 
during service.  The previously-cited VA audiological 
examination results of July 1998 clearly show the veteran to 
have impaired hearing pursuant to 38 C.F.R. § 3.385.

The Board has carefully considered the clinical data 
generated in this case, and notes that there is evidence 
which may suggest that more study is indicated.  On balance, 
however, the Board determines that the veteran's statements 
concerning his combat noise exposure and the July 1998 VA 
examination which contains a diagnosis of bilateral hearing 
loss, weighs toward a finding that he has incurred bilateral 
hearing loss occasioned by his combat experiences during 
World War II.  See 38 U.S.C.A. § 1154(b), 38 C.F.R. 
§ 3.304(d); see also Collette v. Brown, 82 F.3d 389, 393 
(Fed. Cir.1996), citing Caluza, 7 Vet. App. at 510.  
Accordingly, the Board resolves all reasonable doubt in the 
veteran's favor, 38 U.S.C.A. § 5107(b), allowing him to 
prevail on a claim of service connection for bilateral 
hearing loss.

II.  Increased Rating-PTSD

The veteran filed his claim of entitlement to service 
connection for PTSD in May 1985.  Service connection for PTSD 
was denied by the Board in a September 1987 decision.  As 
noted, service connection for PTSD was granted, and the 
current 50 percent disability evaluation assigned, by a 
decision of the Hearing Officer in December 1997.

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  The Court has held that an allegation 
that a service-connected disability has increased in severity 
is sufficient to establish an increased rating claim as well 
grounded.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

Further, after examining the record, the Board is also 
satisfied that all relevant facts have been properly 
developed in regard to the veteran's claim and that no 
further assistance to the veteran is required to comply with 
the duty to assist, as mandated by 38 U.S.C.A. § 5107(a).  
See Murphy, 1 Vet. App. at 81; Littke v. Derwinski, 1 Vet. 
App. 90, 91 (1990).  In this regard, the current condition of 
the veteran's PTSD has been assessed by a May 1998 VA medical 
examination, which the Board finds to be adequate concerning 
the issue on appeal.  Finally, there is no indication that 
there are other relevant records available that would support 
the veteran's claim.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity resulting from 
disability.  Separate diagnostic codes identify the various 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The determination of whether an increased evaluation is 
warranted is to be based on a review of the entire evidence 
of record and the application of all pertinent regulations.  
See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  See 38 C.F.R. § 4.3.  

The veteran contends that the current disability evaluation 
assigned his service-connected PTSD does not reflect the 
present severity of that disorder.  He asks that all 
reasonable doubt be resolved in his favor.

The veteran was afforded a VA mental status examination in 
September 1997.  Subjectively, he was alert and oriented, 
with severe anxiety.  He fidgeted, but was cooperative.  The 
veteran's speech was rambling and circumstantial, his eye 
contact was fair.  He reported that his landlady "had it in 
for him" and he didn't know why.  The veteran also stated 
that his children did not speak to him, because he was 
"disabled" due to a "nervous breakdown" in 1965.  He 
reported feeling guilty, overwhelmed, and in need of help.  
The veteran's insight and judgment were said to be good, and 
his intelligence normal.  The diagnoses were:  Axis I, PTSD, 
chronic, severe, secondary to combat trauma/accident; Axis 
II, none, with possible paranoia/agitation; Axis III, 
arthritis/obesity; Axis IV, severe stressors; and Axis V, 
current Global Assessment of Functioning (GAF) score of 38, 
with 45 being the highest score in the past year.

Most recently, the veteran was afforded a VA PTSD examination 
in May 1998.  Subjectively, he complained of depression, 
confusion, decreased memory, increased sensitivity and 
problems of dealing with people, as well as the inability to 
cope with many activities of daily living and poor inter-
personal relationships.  The veteran related feelings of 
guilt and anxiety, particularly with the effects of his 
illness on the mental health of his children.  Examination 
showed the veteran to be cooperative, pleasant, and neatly 
groomed.  His speech was tangential and rambling.  He showed 
little insight into his illness, but understood the 
difficulties caused by his psychiatric disability.  The 
veteran showed no evidence of extrapyramidal symptoms or 
tardive dyskinesia due to previous antipsychotic pharmacology 
treatment.  The diagnoses were:  Axis I, PTSD, chronic, 
severe; Axis II, none; Axis III, unknown; Axis IV, problems 
related to unemployability, economics, housing, and 
psychosocial problems; and Axis V, a GAF of 30 to 35.  The 
examiner concluded that she "would recommend 100% service 
connection for this veteran."

The Board notes that effective November 7, 1996, VA revised 
the criteria for diagnosing and evaluating psychiatric 
disabilities, including PTSD, formerly at 38 C.F.R. §§ 4.125-
4.132 (1996).  See 61 Fed. Reg. 52,695-52,702 (1996).

Under the criteria of 38 C.F.R. § 4.132, Diagnostic Code 
9411, in effect through November 6, 1996, a 50 percent rating 
is warranted when a veteran's PTSD considerably impairs his 
or her ability to establish or maintain effective or 
favorable relationships with people.  By reason of 
psychoneurotic symptoms the reliability, flexibility, and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  A 70 percent rating is warranted when 
a veteran's PTSD severely impairs his or her ability to 
establish and maintain effective or favorable relationships 
with people.  The psychoneurotic symptoms must be of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  In order to 
warrant a 100 percent evaluation, the attitudes of all 
contacts except the most intimate must be so adversely 
affected as to result in virtual isolation in the community.  
Totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior must be present.  Finally, the veteran must 
be unable to obtain or retain employment.  The Court has 
determined that the three criteria enumerated for a 100 
percent rating are to be viewed separately, such that the 
veteran need only satisfy one of the three criteria in order 
to warrant the grant of a 100 percent rating.  See Johnson v. 
Brown, 7 Vet. App. 95, 98 (1994).

Under the revised criteria of Diagnostic Code 9411, 38 C.F.R. 
§ 4.130, effective from November 7, 1996, a 50 percent 
evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent disability evaluation is 
warranted when a veteran's PTSD creates occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  A 100 percent evaluation is warranted for 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.

The Board finds that the evidence discussed above indicates 
that the veteran is indeed virtually isolated in his 
community.  The Board has given great weight to the veteran's 
September 1997 VA mental status and May 1998 VA PTSD 
examinations.  The veteran reported feelings of being 
overwhelmed and of severe anxiety.  He also reported that his 
children did not speak to him, and that he suffered from 
increased problems in dealing with people, poor inter-
personal relationships, and the inability to cope with the 
activities of daily living.  This evidence shows that the 
veteran is virtually isolated in his community due to his 
service-connected PTSD.

Moreover, the May 1998 VA PTSD examiner concluded that she 
"would recommend 100% service connection for this veteran."  
Finally, the veteran's most recent GAF score of 30 to 35 
denotes behavior which is considerably influenced by, inter 
alia, "inability to function in almost all areas (e.g., 
stays in bed all day, no job, home, or friends)."  See 
American Psychiatric Association:  Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, (DSM-IV) (1994).  

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991), where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant normally applies.  Therefore, 
under the "virtual isolation in the community" criterion, 
the Board finds that the veteran's PTSD more closely 
approximates the diagnostic criteria for a 100 percent 
schedular disability evaluation under Diagnostic Code 9411, 
effective prior to November 7, 1996.  See 38 C.F.R. § 4.132, 
Diagnostic Code 9411.  Because the Board has found that a 100 
percent rating, the maximum schedular evaluation, is 
warranted under the criteria in effect prior to November 7, 
1996, consideration of the claim under the criteria in effect 
after that date is not necessary.

III.  New and Material Evidence-Service Connection for Skin 
Disorder

Generally, a final decision issued by an RO or by the Board 
may not thereafter be reopened and allowed, and a claim based 
on the same factual basis may not be considered.  See 
38 U.S.C.A. §§ 7104, 7105(c) (West 1991 & Supp. 1998); see 
also 38 C.F.R. §§ 20.302, 20.1103 (1998).  The exception to 
this rule is 38 U.S.C.A. § 5108 (West 1991), which states, in 
part, that "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  See Thompson v. Derwinski, 1 
Vet. App. 251, 253 (1991).

38 C.F.R. § 3.156(a) (1998) indicates that "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  See 
generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Board observes that the RO initially denied entitlement 
to service connection for fungus infection of the legs and 
feet in a December 1969 rating decision, on the basis that a 
fungus infection was not shown by the evidence of record.  
The veteran was informed of this decision in January 1970, 
but did not respond to this decision following 1 year of that 
date.  

In December 1980, the veteran filed a reopened claim for 
entitlement to service connection for a skin disorder.  He 
was informed by the RO in February 1981 that reopening of the 
claim required the submission of new and material evidence 
not previously of record.  In August 1981, the RO confirmed 
the denial of entitlement to service connection for fungus of 
the ears, legs, and feet.  The veteran appealed that denial 
to the Board.

In March 1982, the Board denied entitlement to service 
connection for a fungus condition involving the ears and 
feet, on the basis that a fungus infection of the ears and 
feet was not incurred in or aggravated by active service.

The March 1982 Board decision is final.  See 38 U.S.C.A. 
§ 7104.  As a result, the evidence that must be considered in 
determining whether new and material evidence has been 
submitted in this case is that evidence added to the record 
since the March 1982 Board decision.

In this case, the veteran has submitted VA and private 
medical records, most of which were not of record at the time 
of the March 1982 Board decision.  The Board has taken 
particular note of the report of a VA examination dated in 
April 1998, for which the examiner diagnosed dermatitis on 
the abdomen and inner portion of the right ankle.  She added 
that "[t]here is a history of the onset of this in the 
military.  It has been chronically intermittent since."  

The Board observes that this evidence is new to the record, 
and in view of the less stringent standard for materiality 
set forth in Hodge, the Board finds that this new evidence 
bears directly and substantially on the question of whether 
the veteran incurred a chronic skin disorder as a result of 
service.  Accordingly, the veteran's claim of service 
connection for a skin disorder is reopened.  

Having reopened the veteran's claim for entitlement to 
service connection for a skin disorder, the Board observes 
that the next step following the reopening of the veteran's 
claim is consideration of whether a well-grounded claim has 
been submitted.  

In Elkins v. West, No. 97-1534 (Feb. 17, 1999) (en banc), the 
Court held that once a claim for service connection has been 
reopened upon the presentation of new and material evidence, 
VA must determine whether, based upon all of the evidence of 
record, the claim is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  (The applicable laws and regulations pertinent to 
well-grounded claims have been discussed earlier in this 
decision).  Only after a determination that the claim is well 
grounded may VA proceed to evaluate the merits of the claim, 
provided that VA's duty to assist the veteran with the 
development of facts pertinent to his claim under 38 U.S.C.A. 
§ 5107(a) has been fulfilled.  See Winters v. West, No. 97-
2180 (Feb. 17, 1999) (en banc); see also Caffrey, 6 Vet. App. 
at 381.  

The Board would point out that in a case where the underlying 
claim subject to reopening is clearly not well grounded, 
generally presuming the credibility of the evidence of 
record, a remand for application of 38 C.F.R. § 3.156(a) and 
Hodge is unnecessary, because the failure to apply this 
regulation under such circumstances would not be prejudicial 
to the claimant.  See Winters, slip op. at 15.  See 38 
U.S.C.A. § 7261(b) (West 1991) (the Court shall take due 
account of prejudicial error); see also Edenfield v. Brown, 8 
Vet. App. 384, 390-91 (1995); Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); cf. Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).

Review of the evidence of record reveals that at the time of 
the final Board decision in March 1982, the evidence of 
record at that time included service medical records, which 
were negative for a skin disability.  During VA 
hospitalization in June 1969, the veteran was diagnosed with 
an inflammation of the external ear canal.  Also of record 
was a VA hospitalization summary dated from February to July 
of 1981, which diagnosed edema and abrasion of the left leg.  
VA doctor's orders dated from March to May of 1981 show that 
Lotrimin was prescribed for the feet.

Evidence added to the record since the adverse Board decision 
in March 1982 includes the report of a VA examination dated 
in December 1983, which diagnosed bilateral tinea pedis.  
August 1995 VA clinical records show a left upper earlobe 
nodule.  A possible left upper earlobe nodule was assessed 
during February 1996 VA clinical evaluation.  A left upper 
ear lobe nodule was again assessed during June 1996 VA 
clinical evaluation, and during VA clinical evaluation in 
March 1997.

In January 1997, the veteran submitted a statement that it 
was his belief that he had developed "jungle rot" of the 
legs and feet due to active service in the Philippines.  
During his October 1997 hearing, the veteran testified that 
his "jungle rot" was concentrated on his feet.  He stated 
that he had it "pretty well under control" with respect to 
his legs, and was not currently taking medication.

Most recently, VA examination of the skin in April 1998 
diagnosed dermatitis on the abdomen and inner portion of the 
right ankle, manifested with intermittent itching and 
roughness.  The examiner concluded that there was a history 
of onset of the skin disorder during service, and it had been 
chronically intermittent since.

The April 1998 VA examination, which diagnosed dermatitis of 
the abdomen and inner portion of the right ankle, and the 
veteran's assertion that this currently-diagnosed skin 
disorder originated in service, are sufficient to meet the 
first and second requirements of a well-grounded claim.  
Thus, the question which remains is whether the veteran has 
presented any competent evidence of a nexus, or link, between 
his current dermatitis of the abdomen and inner portion of 
the right ankle and any incident of service.  

The veteran's claim that he has a skin disorder dating back 
to active service is not, in the Board's judgment, competent 
medical evidence of a nexus between a current diagnosis of 
dermatitis of the abdomen and inner portion of the right 
ankle and his service, so as to well-ground the veteran's 
claim.  See Caluza, 7 Vet. App. at 506; Grottveit, 5 Vet. 
App. at 93.  Notably, while the April 1998 examining 
physician noted a history of onset of skin disorder during 
service, she did not link the current diagnosis to the 
veteran's active service.  While it is true that an examiner 
can render a current diagnosis based upon his or her 
examination of the veteran, the Court has held that without a 
thorough review of the record, an opinion regarding the 
etiology of the underlying disorder can be no better than the 
facts alleged by the veteran.  See Swann v. Brown, 5 Vet. 
App. 229, 233 (1993).  In effect, it is mere speculation.  
See Black v. Brown, 5 Vet. App. 177, 180 (1993).  Moreover, a 
notation of a veteran's reported history does not represent 
competent medical evidence, because there is no further 
commentary from the examining physician to that effect.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

The Board has given careful consideration to the claims of 
the veteran in support of his contention that there is a 
medical linkage between his dermatitis of the abdomen and 
inner portion of the right ankle and active service.  
However, because he is not a medical expert, he is unable to 
express an opinion regarding the medical etiology of any 
current skin disorder.  See Espiritu, 2 Vet. App. at 494.  
The Court has held that the veteran does not meet the burden 
of presenting a well-grounded claim where the determinative 
issue involves medical causation and the veteran presents 
only lay testimony from persons not competent to offer 
medical opinions.  See Heuer, 7 Vet. App. at 384.  

The Board finds that the veteran has not submitted any 
competent medical evidence of causality to link his diagnosed 
dermatitis of the abdomen and inner portion of the right 
ankle to remote events of active duty.

Because the veteran has failed to produce any competent 
medical evidence of a nexus between the diagnosis of 
dermatitis of the abdomen and inner portion of the right 
ankle and active service, his claim of entitlement to service 
connection for a skin disorder must be denied as not well 
grounded.

Since the veteran has failed to submit supportive medical 
evidence where the determinative issue involve medical 
causation, the claim is not well grounded, and there is no 
duty to assist the appellant in developing the claim.  See 
Epps, 126 F.3d at 1469.  The Board is aware of no 
circumstances in this matter that would put VA on notice that 
relevant evidence may exist, or could be obtained, that, if 
true, would make this claim "plausible."  Accordingly, 
there is no further duty on the part of VA to inform the 
veteran of the evidence necessary to complete his application 
for the claimed benefit.  See 38 U.S.C.A. § 5103; McKnight, 
supra; Robinette, 8 Vet. App. at 77-78.  The veteran is 
advised that submission of a competent medical opinion 
linking a current skin disorder to active service would serve 
to render his claim well grounded.

Furthermore, although the veteran served in combat, that fact 
does not alter the fundamental requirement of a medical nexus 
to service.  See Libertine, 9 Vet. App. at 524.  Accordingly, 
without a well-grounded claim, 38 U.S.C.A. § 1154 is not for 
consideration.

Finally, the Board has considered the doctrine of reasonable 
doubt.  However, the doctrine of reasonable doubt does not 
ease the veteran's initial burden of submitting a well-
grounded claim.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. 
App. at 55.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a skin disorder is 
reopened, and to this extent, the appeal is granted.

Evidence of well-grounded claims not having been submitted, 
service connection for a skin disorder, a bilateral shoulder 
disorder, and a cervical spine disorder is denied.

Service connection for bilateral hearing loss is granted.

Subject to the controlling regulations governing the payment 
of monetary awards, a 100 percent evaluation for PTSD is 
granted.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 Department of Veterans Affairs

